UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

v.                                                                Crim. No.: 1:14-cr-175

PHILIP ZODHIATES



                       GOVERNMENT’S NOTICE OF MAILING

          THE UNITED STATES OF AMERICA, by and through its attorney, James P.

Kennedy, United States Attorney for the Western District of New York, and the

undersigned, of counsel, hereby provides notice that the Court’s December 10, 2019, Order

was sent by first class mail to trial counsel for Mr. Zodhiates, Robert Hemley and James

Grable, as required by the Court’s order. Copies of the letters have be attached to this

notice.

DATED:         Burlington, Vermont December 12, 2019.

                                            JAMES P. KENNEDY
                                            United States Attorney

                                    BY:     /s/ PAUL J. VAN DE GRAAF
                                            PAUL J. VAN DE GRAAF
                                            Special Assistant U.S. Attorney
                                            MICHAEL DIGIACOMO
                                            Assistant U.S. Attorney
                                            United States Attorney’s Office
                                            Western District of New York
                                            138 Delaware Avenue
                                            Buffalo, New York 14202
                                            paul.van.de.graaf@usdoj.gov
UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

v.                                                                Crim. No.: 1:14-cr-175

PHILIP ZODHIATES



                               CERTIFICATE OF SERVICE

       I, Santiago Romero, Legal Assistant for the United States Attorney for the District of

Vermont, do hereby certify that on December 12, 2019, I electronically filed the

GOVERNMENT’S NOTICE OF MAILING with the Clerk of the Court using the

CM/ECF system. I further certify that, on the same day, I transmitted a true and correct copy

of the foregoing filing via Certified Mail, Return Receipt requested, to the petitioner:

        Philip Zodhiates
        Federal Correctional Institution
        Ashland
        P.O. Box 3000
        Ashland, KY 41105

       Dated at Burlington, in the District of Vermont, this 12th day of December, 2019.

                                             By:    /s/ Santiago Romero
                                                   Legal Assistant
                                                   District of Vermont
                                                   P.O. Box 570
                                                   Burlington, VT 05402
                                                   (802) 951-6725
